Case 1:99-mc-09999 Document 1137 Filed 10/09/20 Page 1 of 14 PageID #: 114239




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



 Cedar Lane Technologies Inc.,                                   Case No. [insert]
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Livexlive Media, Inc.,

           Defendant.


                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Cedar Lane Technologies Inc. (“Plaintiff”), through its attorneys, complains of

Livexlive Media, Inc. (“Defendant”), and alleges the following:

                                                PARTIES

       1.         Plaintiff Cedar Lane Technologies Inc. is a corporation organized and existing

under the laws of Canada that maintains its principal place of business at 560 Baker Street, Suite

1, Nelson, BC V1L 4H9.

       2.         Defendant Livexlive Media, Inc. is a corporation organized and existing under the

laws of Delaware that maintains an established place of business at 269 S Beverly Dr #1450,

Beverly Hills, CA 90212.

                                             JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).




                                                   1
Case 1:99-mc-09999 Document 1137 Filed 10/09/20 Page 2 of 14 PageID #: 114240




        5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District and is incorporated in this District’s

state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District and is incorporated in this District’s state.

                                          PATENTS-IN-SUIT

        7.      Plaintiff is the assignee of all right, title and interest in United States Patent Nos.

6,452,609; 6,502,194; 6,526,411; 6,721,489; 7,173,177; 7,610,394 (the “Patents-in-Suit”);

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the Patents-in-Suit. Accordingly, Plaintiff possesses the

exclusive right and standing to prosecute the present action for infringement of the Patents-in-

Suit by Defendant.

                                          THE ’609 PATENT

         8.      The ’609 Patent is entitled “Web application for accessing media streams,” and

 issued 09/17/2002. The application leading to the ’609 Patent was filed on 11/06/1998. A true

 and correct copy of the ’609 Patent is attached hereto as Exhibit 1 and incorporated herein by

 reference.

         9.      The ’609 Patent is valid and enforceable.

                                          THE ’194 PATENT

         10.     The ’194 Patent is entitled “System for playback of network audio material on

 demand,” and issued 12/31/2002. The application leading to the ’194 Patent was filed on




                                                   2
Case 1:99-mc-09999 Document 1137 Filed 10/09/20 Page 3 of 14 PageID #: 114241




 04/16/1999. A true and correct copy of the ’194 Patent is attached hereto as Exhibit 2 and

 incorporated herein by reference.

        11.      The ’194 Patent is valid and enforceable.

                                        THE ’411 PATENT

        12.      The ’411 Patent is entitled “System and method for creating dynamic playlists,”

 and issued 02/25/2003. The application leading to the ’411 Patent was filed on 11/15/2000. A

 true and correct copy of the ’411 Patent is attached hereto as Exhibit 3 and incorporated herein

 by reference.

        13.      The ’411 Patent is valid and enforceable.

                                        THE ’489 PATENT

        14.      The ’489 Patent is entitled “Play list manager,” and issued 04/13/2004. The

 application leading to the ’489 Patent was filed on 03/08/2000. A true and correct copy of the

 ’489 Patent is attached hereto as Exhibit 4 and incorporated herein by reference.

        15.      The ’489 Patent is valid and enforceable.

                                        THE ’177 PATENT

        16.      The ’177 Patent is entitled “User interface for simultaneous management of

 owned and unowned inventory,” and issued 02/06/2007. The application leading to the ’177

 Patent was filed on 10/29/2003. A true and correct copy of the ’177 Patent is attached hereto as

 Exhibit 5 and incorporated herein by reference.

        17.      The ’177 Patent is valid and enforceable.

                                        THE ’394 PATENT

        18.      The ’394 Patent is entitled “Web application for accessing media streams,” and

 issued 10/27/2009. The application leading to the ’394 Patent was filed on 07/31/2002. A true




                                                3
Case 1:99-mc-09999 Document 1137 Filed 10/09/20 Page 4 of 14 PageID #: 114242




 and correct copy of the ’394 Patent is attached hereto as Exhibit 6 and incorporated herein by

 reference.

        19.       The ’394 Patent is valid and enforceable.

                          COUNT 1: INFRINGEMENT OF THE ’609 PATENT

        20.       Plaintiff incorporates the above paragraphs herein by reference.

        21.       Direct Infringement. Defendant has been and continues to directly infringe

 one or more claims of the ’609 Patent in at least this District by making, using, offering to sell,

 selling and/or importing, without limitation, at least the Defendant products identified in the

 charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

 infringe at least the exemplary claims of the ’609 Patent also identified in the charts

 incorporated into this Count below (the “Exemplary ’609 Patent Claims”) literally or by the

 doctrine of equivalents. On information and belief, numerous other devices that infringe the

 claims of the ’609 Patent have been made, used, sold, imported, and offered for sale by

 Defendant and/or its customers.

        22.       Defendant also has and continues to directly infringe, literally or under the

 doctrine of equivalents, the Exemplary ’609 Patent Claims, by having its employees internally

 test and use these Exemplary Products.

        23.       Exhibit 7 includes charts comparing the Exemplary ’609 Patent Claims to the

 Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

 Products practice the technology claimed by the ’609 Patent. Accordingly, the Exemplary

 Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’609

 Patent Claims.




                                                   4
Case 1:99-mc-09999 Document 1137 Filed 10/09/20 Page 5 of 14 PageID #: 114243




        24.       Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 7.

        25.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.

                          COUNT 2: INFRINGEMENT OF THE ’194 PATENT

        26.       Plaintiff incorporates the above paragraphs herein by reference.

        27.       Direct Infringement. Defendant has been and continues to directly infringe

 one or more claims of the ’194 Patent in at least this District by making, using, offering to sell,

 selling and/or importing, without limitation, at least the Defendant products identified in the

 charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

 infringe at least the exemplary claims of the ’194 Patent also identified in the charts

 incorporated into this Count below (the “Exemplary ’194 Patent Claims”) literally or by the

 doctrine of equivalents. On information and belief, numerous other devices that infringe the

 claims of the ’194 Patent have been made, used, sold, imported, and offered for sale by

 Defendant and/or its customers.

        28.       Defendant also has and continues to directly infringe, literally or under the

 doctrine of equivalents, the Exemplary ’194 Patent Claims, by having its employees internally

 test and use these Exemplary Products.

        29.       Exhibit 8 includes charts comparing the Exemplary ’194 Patent Claims to the

 Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

 Products practice the technology claimed by the ’194 Patent. Accordingly, the Exemplary

 Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’194

 Patent Claims.




                                                   5
Case 1:99-mc-09999 Document 1137 Filed 10/09/20 Page 6 of 14 PageID #: 114244




        30.      Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 8.

        31.      Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.

                         COUNT 3: INFRINGEMENT OF THE ’411 PATENT

        32.      Plaintiff incorporates the above paragraphs herein by reference.

        33.      Direct Infringement. Defendant has been and continues to directly infringe

 one or more claims of the ’411 Patent in at least this District by making, using, offering to sell,

 selling and/or importing, without limitation, at least the Defendant products identified in the

 charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

 infringe at least the exemplary claims of the ’411 Patent also identified in the charts

 incorporated into this Count below (the “Exemplary ’411 Patent Claims”) literally or by the

 doctrine of equivalents. On information and belief, numerous other devices that infringe the

 claims of the ’411 Patent have been made, used, sold, imported, and offered for sale by

 Defendant and/or its customers.

        34.      Defendant also has and continues to directly infringe, literally or under the

 doctrine of equivalents, the Exemplary ’411 Patent Claims, by having its employees internally

 test and use these Exemplary Products.


        35.      Actual Knowledge of Infringement. The service of this Complaint upon

 Defendant constitutes actual knowledge of infringement as alleged here.

        36.      Despite such actual knowledge, Defendant continues to make, use, test, sell,

 offer for sale, market, and/or import into the United States, products that infringe the ’411

 Patent. On information and belief, Defendant has also continued to sell the Exemplary



                                                  6
Case 1:99-mc-09999 Document 1137 Filed 10/09/20 Page 7 of 14 PageID #: 114245




 Defendant Products and distribute product literature and website materials inducing end users

 and others to use its products in the customary and intended manner that infringes the ’411

 Patent. See Exhibit 9 (described below).

        37.       Induced Infringement. Defendant therefore actively, knowingly, and

 intentionally has been and continues to induce infringement of the ’411 Patent, literally or by

 the doctrine of equivalents, by selling Exemplary Defendant Products to their customers for

 use in end-user products in a manner that infringes one or more claims of the ’411 Patent.

        38.       Contributory Infringement. Defendant therefore actively, knowingly, and

 intentionally has been and continues materially contribute to their own customers infringement

 of the ’411 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant

 Products to their customers for use in end-user products in a manner that infringes one or more

 claims of the ’411 Patent. The Exemplary Defendant Products are especially made or adapted

 for infringing the ’411 Patent and have no substantial non-infringing use. For example, in view

 of the preceding paragraphs, the Exemplary Defendant Products contain functionality which is

 material to at least one claim of the ’411 Patent.

        39.       Exhibit 9 includes charts comparing the Exemplary ’411 Patent Claims to the

 Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

 Products practice the technology claimed by the ’411 Patent. Accordingly, the Exemplary

 Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’411

 Patent Claims.

        40.       Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 9.




                                                   7
Case 1:99-mc-09999 Document 1137 Filed 10/09/20 Page 8 of 14 PageID #: 114246




        41.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.

                          COUNT 4: INFRINGEMENT OF THE ’489 PATENT

        42.       Plaintiff incorporates the above paragraphs herein by reference.

        43.       Direct Infringement. Defendant has been and continues to directly infringe

 one or more claims of the ’489 Patent in at least this District by making, using, offering to sell,

 selling and/or importing, without limitation, at least the Defendant products identified in the

 charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

 infringe at least the exemplary claims of the ’489 Patent also identified in the charts

 incorporated into this Count below (the “Exemplary ’489 Patent Claims”) literally or by the

 doctrine of equivalents. On information and belief, numerous other devices that infringe the

 claims of the ’489 Patent have been made, used, sold, imported, and offered for sale by

 Defendant and/or its customers.

        44.       Defendant also has and continues to directly infringe, literally or under the

 doctrine of equivalents, the Exemplary ’489 Patent Claims, by having its employees internally

 test and use these Exemplary Products.

        45.       Exhibit 10 includes charts comparing the Exemplary ’489 Patent Claims to the

 Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

 Products practice the technology claimed by the ’489 Patent. Accordingly, the Exemplary

 Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’489

 Patent Claims.

        46.       Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 10.




                                                   8
Case 1:99-mc-09999 Document 1137 Filed 10/09/20 Page 9 of 14 PageID #: 114247




        47.      Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.

                         COUNT 5: INFRINGEMENT OF THE ’177 PATENT

        48.      Plaintiff incorporates the above paragraphs herein by reference.

        49.      Direct Infringement. Defendant has been and continues to directly infringe

 one or more claims of the ’177 Patent in at least this District by making, using, offering to sell,

 selling and/or importing, without limitation, at least the Defendant products identified in the

 charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

 infringe at least the exemplary claims of the ’177 Patent also identified in the charts

 incorporated into this Count below (the “Exemplary ’177 Patent Claims”) literally or by the

 doctrine of equivalents. On information and belief, numerous other devices that infringe the

 claims of the ’177 Patent have been made, used, sold, imported, and offered for sale by

 Defendant and/or its customers.

        50.      Defendant also has and continues to directly infringe, literally or under the

 doctrine of equivalents, the Exemplary ’177 Patent Claims, by having its employees internally

 test and use these Exemplary Products.


        51.      Actual Knowledge of Infringement. The service of this Complaint upon

 Defendant constitutes actual knowledge of infringement as alleged here.

        52.      Despite such actual knowledge, Defendant continues to make, use, test, sell,

 offer for sale, market, and/or import into the United States, products that infringe the ’177

 Patent. On information and belief, Defendant has also continued to sell the Exemplary

 Defendant Products and distribute product literature and website materials inducing end users




                                                  9
Case 1:99-mc-09999 Document 1137 Filed 10/09/20 Page 10 of 14 PageID #: 114248




 and others to use its products in the customary and intended manner that infringes the ’177

 Patent. See Exhibit 11 (described below).

        53.       Induced Infringement. Defendant therefore actively, knowingly, and

 intentionally has been and continues to induce infringement of the ’177 Patent, literally or by

 the doctrine of equivalents, by selling Exemplary Defendant Products to their customers for

 use in end-user products in a manner that infringes one or more claims of the ’177 Patent.

        54.       Contributory Infringement. Defendant therefore actively, knowingly, and

 intentionally has been and continues materially contribute to their own customers infringement

 of the ’177 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant

 Products to their customers for use in end-user products in a manner that infringes one or more

 claims of the ’177 Patent. The Exemplary Defendant Products are especially made or adapted

 for infringing the ’177 Patent and have no substantial non-infringing use. For example, in view

 of the preceding paragraphs, the Exemplary Defendant Products contain functionality which is

 material to at least one claim of the ’177 Patent.

        55.       Exhibit 11 includes charts comparing the Exemplary ’177 Patent Claims to the

 Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

 Products practice the technology claimed by the ’177 Patent. Accordingly, the Exemplary

 Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’177

 Patent Claims.

        56.       Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 11.

        57.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.




                                                  10
Case 1:99-mc-09999 Document 1137 Filed 10/09/20 Page 11 of 14 PageID #: 114249




                          COUNT 6: INFRINGEMENT OF THE ’394 PATENT

        58.       Plaintiff incorporates the above paragraphs herein by reference.

        59.       Direct Infringement. Defendant has been and continues to directly infringe

 one or more claims of the ’394 Patent in at least this District by making, using, offering to sell,

 selling and/or importing, without limitation, at least the Defendant products identified in the

 charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

 infringe at least the exemplary claims of the ’394 Patent also identified in the charts

 incorporated into this Count below (the “Exemplary ’394 Patent Claims”) literally or by the

 doctrine of equivalents. On information and belief, numerous other devices that infringe the

 claims of the ’394 Patent have been made, used, sold, imported, and offered for sale by

 Defendant and/or its customers.

        60.       Defendant also has and continues to directly infringe, literally or under the

 doctrine of equivalents, the Exemplary ’394 Patent Claims, by having its employees internally

 test and use these Exemplary Products.

        61.       Exhibit 12 includes charts comparing the Exemplary ’394 Patent Claims to the

 Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

 Products practice the technology claimed by the ’394 Patent. Accordingly, the Exemplary

 Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’394

 Patent Claims.

        62.       Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 12.

        63.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.

                                            JURY DEMAND


                                                  11
Case 1:99-mc-09999 Document 1137 Filed 10/09/20 Page 12 of 14 PageID #: 114250




        64.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

       A.      A judgment that the ’609 Patent is valid and enforceable

       B.      A judgment that the ’194 Patent is valid and enforceable

       C.      A judgment that the ’411 Patent is valid and enforceable

       D.      A judgment that the ’489 Patent is valid and enforceable

       E.      A judgment that the ’177 Patent is valid and enforceable

       F.      A judgment that the ’394 Patent is valid and enforceable

       G.      A judgment that Defendant has infringed directly one or more claims of the ’609

               Patent;

       H.      A judgment that Defendant has infringed directly one or more claims of the ’194

               Patent;

       I.      A judgment that Defendant has infringed directly, contributorily, and/or induced

               infringement of one or more claims of the ’411 Patent;

       J.      A judgment that Defendant has infringed directly one or more claims of the ’489

               Patent;

       K.      A judgment that Defendant has infringed directly, contributorily, and/or induced

               infringement of one or more claims of the ’177 Patent;

       L.      A judgment that Defendant has infringed directly one or more claims of the ’394

               Patent;

       M.      An accounting of all damages not presented at trial;




                                                     12
Case 1:99-mc-09999 Document 1137 Filed 10/09/20 Page 13 of 14 PageID #: 114251




     N.     A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

            for Defendants past infringement with respect to the ’609 Patent.

     O.     A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

            for Defendants past infringement with respect to the ’194 Patent.

     P.     A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

            for Defendants past infringement with respect to the ’411 Patent.

     Q.     A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

            for Defendants past infringement with respect to the ’489 Patent.

     R.     A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

            for Defendants past infringement with respect to the ’177 Patent.

     S.     A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

            for Defendants past infringement with respect to the ’394 Patent.

     T.     A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

            for Defendants continuing or future infringement, up until the date such judgment

            is entered with respect to the ’411; ’177 Patents, including pre- or post-judgment

            interest, costs, and disbursements as justified under 35 U.S.C. § 284;

     U.     And, if necessary, to adequately compensate Plaintiff for Defendants infringement,

            an accounting:

           i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                that it incurs in prosecuting this action;

          ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                action; and




                                               13
Case 1:99-mc-09999 Document 1137 Filed 10/09/20 Page 14 of 14 PageID #: 114252




          iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                 deems just and proper.




 Dated: October 9, 2020            Respectfully submitted,


                                   /s/ Raeann Warner
                                   Raeann Warner
                                   Jacobs & Crumplar, P.A.
                                   750 Shipyard Drive, Suite 200
                                   Wilmington, DE 19801
                                   (302) 656-5445
                                   raeann@jcdelaw.com

                                   Isaac Rabicoff
                                   Rabicoff Law LLC
                                   (Pro Hac Vice admission pending)
                                   5680 King Centre Dr, Suite 645
                                   Alexandria, VA 22315
                                   (773) 669-4590
                                   isaac@rabilaw.com

                                   Counsel for Plaintiff
                                   Cedar Lane Technologies Inc.




                                                14
